Citation Nr: 0015917	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  96-52 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel

INTRODUCTION

The veteran served on active duty from January to June 1989, 
March 1990 to March 1991, and April 1991 to May 1993.  She 
also served on active duty in the Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision of the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO).  It was remanded by the Board 
in February 1998 for additional development, and the claims 
folder is back again at the Board.


REMAND

The veteran contends that she is entitled to be service-
connected for asthma, which she believes had its onset during 
service.  After a review of the evidentiary record, however, 
the Board regrettably finds that additional development is 
necessary, for the reasons set forth in the following two 
paragraphs.

First, the Board notes that most of the periods during which 
the veteran apparently served on active duty with the 
National Guard in 1994, service that her representative 
characterized in a June 1997 statement as "on a full-time 
basis," remain unverified.  Only two periods of active duty 
for training (ADT) in January 1994, as well as the fact that 
the veteran was discharged from the National Guard effective 
December 1, 1994, have been verified.  At a February 1997 RO 
hearing, the veteran submitted photocopies of orders to 
report for periods of ADT between January 10, 1994, and July 
22, 1994.  It is unclear, however, whether the veteran 
actually reported for such periods of ADT, and whether she 
had additional periods of ADT during the remaining months of 
that year, including at the time of her first diagnosis of 
asthma, which, according to the record, was made on September 
29, 1994.
 
Second, the Board notes that it is not clear whether all the 
medical evidence that was produced for the veteran in 1994 is 
of record, as the 1994 medical records in the file are 
essentially VA records, leaving open the possibility of there 
being outstanding service medical records produced during the 
veteran's 1994 multiple periods of ADT.  In this regard, it 
is noted that the veteran said, at the February 1997 RO 
hearing, that she started receiving VA outpatient medical 
treatment in August 1994, and she thereafter said, in an 
April 1997 handwritten statement, that she was diagnosed with 
asthma in June 1994.  The RO needs to make sure that the 
veteran's medical records are complete.

Prior to rendering a final decision as to whether a claim of 
entitlement to service connection is well-grounded, VA has 
the responsibility to obtain all service records which are 
highly likely to be pertinent to the issue of service 
connection.  See Hayre v. West, 188 F. 3d 1327 (Fed. Cir. 
1999).  This responsibility is heightened when the putative 
records are in the control of a governmental agency and 
where, as here, the reliability and relevance of the records 
are dependent upon their source.  Gobber v. Derwinski, 2 Vet. 
App. 470, 472 (1992).  "The only way to adjudicate a 
veteran's claim properly and fairly is to obtain all 
pertinent records."  Murincsak v. Derwinski, 2 Vet. App. 363, 
372 (1992); cf. Simington v. Brown, 9 Vet. App. 334, 335 
(1996) (per curiam order); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).

In view of the foregoing, the matter is remanded for the 
following action:

1.  The RO should request verification of 
all the veteran's periods of active duty 
during 1994 as a member of the National 
Guard, including the type of duty.  All 
efforts in this regard should be 
documented in the file.  Failures to 
respond or negative replies to any 
request must be noted in writing and also 
associated with the claims folder.  All 
leads should be followed to their natural 
conclusion.

2.  The RO should also verify that all 
the medical evidence pertaining to the 
veteran is of record.  To accomplish 
this, the RO should ask the veteran to 
provide information regarding all medical 
treatment received during 1994 at any 
military or private medical facilities 
for her asthma or related symptomatology, 
and then the RO should take all necessary 
steps to attempt to secure these records, 
or copies of them.  Again, all efforts in 
this regard should be documented in the 
file, failures to respond or negative 
replies to any request are to be noted in 
writing, and all leads are to be followed 
to their natural conclusion.

Even if the veteran does not respond to 
the above inquiry, the RO should 
nevertheless take all necessary steps to 
secure any service medical records 
produced in 1994 that are not yet in the 
file, to include any reports of medical 
history and medical examination produced 
upon separation in or around December 
1994.

3.  Thereafter, if the issue on appeal 
remains denied, a supplemental statement 
of the case should be provided to the 
veteran and her representative.  After 
the veteran and her representative have 
had an adequate opportunity to respond, 
the appeal should be returned to the 
Board for appellate review.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (hereinafter Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the regional offices to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

No action is required by the veteran until she receives 
further notice; however, she is hereby advised that she may 
present additional evidence or argument while the case is in 
remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



